JUSTICE COATS,
concurring in the judgment only.
¶ 61 Although I too would affirm the water court’s denial of Boulder County’s application, I do not join the majority opinion. Apart from the dangers of misinterpretation virtually always lurking in broad and gratuitous restatements of law, I believe there are also immediately discernible flaws in both the majority’s understanding of the water court s order and its own articulation of the controlling principles of water law. I understand the issue before us today as a relatively straightforward question whether the water court made clearly erroneous findings of historical fact, but for which it would have been required, as a matter of law, to find that the applicant met its burden of proof concerning *1195the historical consumptive use of the water for which it sought a change decree. Whether or not the applicant's circumstantial evidence, along with the web of inferences upon which it depended, might have supported a finding in its favor, had the trier-of-fact actually been persuaded, it clearly could not, contrary to the applicant's position on appeal, compel such a finding.
T 62 While the sheer volume .of shortcomings in the applicant's cireumstantial case identified by the water court may have contributed to the majority's partial misreading of its order, it is nevertheless abundantly clear that the water court was unpersuaded that the 50 inches of water associated with the Bailey Farm, representing approximately 27 percent of the 1882 Martha Matthews decree, were put to their decreed use during the representative period; and the court made reasonably clear that it was unconvinced in two fundamentally different respects, either of which was sufficient to deny the change application. First, the court was unconvinced, as a factual matter, that the 101 acres of land upon which that water was purportedly used were included among the 120 acres for which its use for irrigation was decreed; and second, the court was unable to ascertain from the applicant's evidence how much, if any, of the 50 inches for which a change was sought, as distinguished from water from other sources altogether, was historically used to irrigate the subjéct land, even if that land were included in the original decree. '
T 63 With regard to the first of these reasons, it is no longer subject to debate in this Jurisdiction that regardless of the amount of water for which an appropriation was decreed, a change of the decreed right may itself be decreed only for that amount of water that has been beneficially used as decreed over a historically representative period. See, e.g., Wolfe v. Sedalia Water & Sanitation Dist., 2015 CO 8, ¶ 21, 343 P.3d 16, 23, Although it was disputed by the applicant, the water court found from both the location of the Martha Matthews Ditch and the relief of the surrounding land that it would have been, as a matter of historical fact, physically impossible to irrigate 70 of the subject acres at the time of the original decree. To demonstrate (even if the applicant had convincingly done so) that the so-called Bailey Farm 50 inches were historically applied to the irrigation of 101 acres, 70 of which could not possibly have been among the acres designated for use in the decree, would therefore have been facial proof that a large portion of the water in question had not been put to the beneficial use for which it had been decreed and did not represent the measure of a water right subject to change.
{64 With regard to the second of these reasons, the water court, in rapid succession, identified a host of gaps in the applicant's cirenmstantial proof, which left the court unconvinced about the quantity of Bailey Farm water historically applied to the irrigation of the subject 101 acres, as claimed. The court found unreliable, for example, a model projecting deliveries to the Bailey Farm on the basis of its pro rata share of verifiable deliveries of all decreed 185 inches of Martha Matthews water through the Boulder and Weld County Ditch Company ditch, for the simple reason that for the almost half of the representative period for which actual delivery figures to Bailey Farm were available, this model resulted in an overestimation by almost 37 pergent, The court also found that doubts. were raised by aerial photos taken over roughly half of the representative period, which indicated that on average only a fraction of the total acreage owned by Martha Matthews was regularly under irrigation. Most importantly, however, the court found that despite. substantial evidence that less than all of Martha Matthews's land was historically irrigated by the decreed water; that a substantial amount of the decreed water was transferred. to users miles downstream; and that at least some portion of the Martha Matthews acreage was irrigated by her one-half share of Boulder and Weld County Ditch Company water, the applicant made no attempt either to locate and quantify the amount of mutual ditch company water used on Martha Matthews's land or to gecount for usage of the remainder of the 185 inches making up the 1882 decree, of which the 50 inches in question represented, but were never separately decreed for, approximately 27 percent.
*1196T65 Because virtually any, and at least multiple possible combinations, of the trier offact's stated reasons would provide adequate justification for its doubts about the applicant's cireumstantial proof, I consider it unnecessary, and in fact counterproductive, to treat the water court's reasons for doubting the conclusiveness of the evidence in this case as mandates for proving historical consumptive use in the general case. By doing just that, however, I believe the majority opinion not only mischaracterizes the nature of the water court's order but, in at least certain respects, seriously misstates the governing law. In one particular, it appears to me that the majority misperceives the nature of the water court's concern about undifferentiated sources of water being used on the same acreage, and it appears to mandate that the applicant identify a specific amount of acreage that has been both fully and exclusively irrigated by the water for which a change in use is sought. See maj. op. 11 48-54. To the extent this is so, I believe the majority not only misunderstands the water court's rationale but similarly misstates our established requirements concerning the proof of historical consumptive use.
¶ 66 By contrast, I believe the water court correctly understood that multiple water rights being used to irrigate the same acreage may be subject to a change decree, as long as theis relative contributions to the duty of water are in some manner or another demonstrated, see State Eng'r v. Bradley, 53 P.3d 1165, 1170 (Colo. 2002), and: notwithstanding the applicant's assertion to the contrary, that such undifferentiated usage need not, as ax matter 'of law, be credited for change purposes as having come exclusively from the senior right, up to the point at which that right has been fully exhausted. In light of the applicant's inability to more*directly establish that the Bailey Farm 50 inches of Martha Matthews water were all applied to the subject acreage, the water court simply observed that even if the applicant successfully proved that the 101.acres in question were within the decreed 120 acres, and even if it proved that water belonging to Martha Matthews had been applied to the irrigation of this acreage; the applicant nevertheless failed to prove the amount of BW. Ditch water also attributable to the irrigation of her land. Furthermore, in the absence of the applicant's ability to more directly prove the amount of BW Ditch water applied to that same acreage, the water court noted that no ditch-wide analysis of mutual ditch company water was offered to help quantify the amount of beneficially used water represented by the Martha Matthews half-share.
T67 Finally, without resolving it, the majority implies that there is some question about the significance, which the water court clearly found, of accounting for the use of the r§mainder of the Martha Matthews 185 For the reasons I have already noted, I consider it unnecessary to have addressed this portion of the water court's explanation at all, but since the majority has done so, in fairness to the water court I feel obliged to indicate that I believe it raises a conceptually significant question about the applicant's proof, Although there seemed to be no dispute that the originally decreed water had been divided in some manner into four distinct shares or portions, for the benefit of different individuals, on different properties, there was no suggestion that separate water rights were ever decreed for any of those portions,. The water court was clearly concerned that by accepting the applicant's designation of the 120 acres for which the Martha Matthews water was decreed, 101 of which it claimed were irrigated by its 27 percent to the exclusion of the remainder of that water, the court would, at one and the same time, be finding that virtually none of the remaining 135 inches could ever be found to have been beneficially used as was decreed in 1882, without expanding the. right. It was in this regard, and especially in light of the applicant's claim of entitlement to an additional 50 of the 185 inches, applied to land it owned elsewhere, that the water court found the applicant's proof inadequate, in the absence of more definitive evidence concerning the use of all 185 inches granted in the decree. _
¶ 68 Fundamentally, however, I believe the question before. us is easily resolved as a matter of form. In. a change of water right proceeding, the applicant must prove by a preponderance of the evidence the historical *1197consumptlve use of the water right for which it seeks a change, and it must do so to the satisfaction of the water court, which acts as the trier-of-fact. In the absence of clearly erroncous findings of historical fact or either misunderstandings or misapplications of controlling principles of law, which even the majority believes the applicant has failed to demonstrate, the water court's ruling is subject to reversal, not simply whenever that court could have found in the applicant's favor, but rather only if it could not have reasonably found otherwise. As the water court made clear, a number .of inferences could reasonably be drawn from the circumstantial case presented to it, but it was not persuaded to draw all those inferences necessary to find proof of historical consumptive use by a preponderance of the evidence.
¶ 69 I therefore concur in the judgment of the court but not its opinion.
I am authorized to state fhat JUSTICE EID joins this concurrence in the judgment only.